EXHIBIT ASSET PURCHASE AND SALE AGREEMENT BETWEEN TUCHMAN CLEANERS, INC., as Seller AND USDC TUCHMAN INDIANA, INC as Purchaser ASSET PURCHASE AND SALE AGREEMENT THIS ASSET PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into this 20th day of August, 2008, by and between Tuchman Cleaners, Inc., an Indiana Corporation (“Seller”), and USDC Tuchman Indiana, Inc, a California Corporation (“Purchaser”) to be formed prior to closing and US Dry Cleaning Corporation, a Delaware Corporation (“Parent”) solely for the purposes for making this Bid. WHEREAS, on July 7, 2008 (the “Petition Date”), Seller and certain of Seller’s affiliates filed voluntary petitions for relief (the “Bankruptcy Cases”) under Chapter 11 of Title 11, U.S.C. §§ 101 et seq., as amended (the “Bankruptcy Code”), in the United States Bankruptcy Court for the District of Delaware (together with any court having proper jurisdiction with respect to the Bankruptcy Cases, the “Bankruptcy Court”); WHEREAS, Seller, as a debtor and debtor-in-possession, has continued in the possession of its assets and in the management of the Business (as hereinafter defined) pursuant to §§ 1107 and 1108 of the Bankruptcy Code; WHEREAS, Seller owns and operates a dry cleaning business at the Business Locations (as hereinafter defined) inIndiana (the “Business”); and WHEREAS, Purchaser wishes to purchase from Seller and Seller wishes to sell to Purchaser all of the Acquired Assets (defined below) upon all of the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the respective covenants and conditions herein contained, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Seller and the Purchaser hereby agree as follows: 1.0PURCHASE AND SALE 1.1 ACQUIRED ASSETS Upon the terms and subject to the conditions set forth in this Agreement, Purchaser will purchase from Seller, and Seller, will sell, transfer, assign, convey, and deliver to Purchaser, on the Closing Date, all of the assets of Seller relating to, and used or held for use in, or arising out of the Business (collectively, the “Acquired Assets”), including all of Seller’s right, title and interest in and to the assets described below, free and clear of all liens, claims, security interests, charges and encumbrances other than Permitted Encumbrances: (a) all furniture, fixtures, leasehold improvements, machinery, equipment, vehicles and other property used in the operation of the Business (including idle equipment); (b) all real property (collectively, “Real Property”) and all real property leases (collectively, “Property Leases”), each as set forth on Schedule 1.1(b) (excluding any locations set forth on Schedule 1.1(b) that are excluded from the Acquired Assets), used by Seller to conduct the Business (collectively, the “Business Locations” and each a “Store”); 1 (c) all equipment leases set forth on Schedule 1.1(c) for equipment leased by Seller and used in connection with the operation of the Business at the Business Locations (collectively, “Equipment Leases”); (d) all customer accounts receivable, work in process and “clothes on the line” generated by the Business and existing on the Closing Date; (e) all prepaid advances including security deposits under the Property Leases; (f) all books and records, notes and other data pertaining to the Business (or, where appropriate, copies thereof) other than Seller’s corporate records, personnel files, financial statements and records, tax returns and records; (g) to the extent transferable, all licenses, permits, approvals, and qualifications issued to Seller by any governmental unit, agency, body, or instrumentality with respect to the Seller’s operation of the Business; (h) all inventory and supplies located at each Business Location (collectively, “Inventory”); (i) all right and interest of Seller in and to all service contracts, repair agreements, and similar agreements and understandings with any and all suppliers of equipment and goods sold or leased in connection with the Business that are set forth on Schedule 1.1(i) (collectively, “Supplier Contracts”); (j) all goodwill and going concern value associated with the Acquired Assets and Business; (k) the starting cash on hand at the Business Locations (“Store Cash”) at the opening of business on the Closing Date which shall be described on Schedule 1.1(k); (l) all intangible personal property owned or held by Seller and used or useful in connection with the Business, but in all cases only to the extent of Seller’s interest therein and only to the extent transferable, together with all Books and Records pertaining exclusively to the Business (collectively, the “Intangible Property”), including, without limitation, the name “Tuchman Cleaners,” as used in the State of Indiana ( the “Trade Name”), domain names, websites and the items identified on Exhibit A hereto. Notwithstanding the sale and transfer to Purchaser of the Trade Name, Seller or its assignee shall have the right to use the Trade Name in connection with its store locations not sold to Purchaser for a period of three (3) months from Closing.As used in this Agreement, Intangible Property shall in all events exclude (i) any materials containing privileged communications or information about employees, disclosure of which would violate an employee’s reasonable expectation of privacy and any other materials which are subject to attorney-client or any other privilege, and (ii) Seller’s corporate books and records relating to its organization and existence; and 2 (m) any deposits or, subject to Section 6.3, letters of credit that have been put in place for environmental concerns with regard to any of the Stores. 1.2 EXCLUDED ASSETS Notwithstanding the foregoing, Seller shall not sell and Purchaser shall not purchase the following as part of the purchase and sale of the Acquired Assets and Business (collectively, the “Excluded Assets”) (a) Except as provided in Section 1.1(k), all cash and cash equivalents; (b) Inventory transferred or used by Seller in the ordinary course of the Business prior to the Closing Date; (c) any Property Lease, Supplier Contract, or Equipment Lease terminated or expired prior to the Closing Date in accordance with its terms or in the ordinary course of the Business; and all Property Leases described on Schedule 1.2(c); (d) all liabilities and obligations under any collective bargaining agreement with a union or any other contractual relationship or arrangement of any nature with a union and/or any other employment related arrangement to which the present or former employees of Seller are or were entitled (including any severance arrangements), and shall have no obligation to employ any of Seller's employees in connection with or after the transactions contemplated hereby; (e) all credit card machines; (f) all accounting software not necessary to operate store terminals; (g) all claims, cross claims, and causes of action of Seller, including, without limitation, all claims and causes of action arising under §§ 542-553 of the United States Bankruptcy Code; (h) all insurance policies and other rights to indemnification of Seller by any third party; and (i) Seller’s rights under this Agreement and the Purchase Price. 2.0SALE AND TRANSFER OF BUSINESS 2.1 PURCHASE PRICE In consideration of Seller’s sale of the Acquired Assets and Business pursuant to this Agreement, Purchaser shall pay to Seller up to the sum of One Million One Hundred ThousandDollars ($1,100,000.00), (the “Purchase Price”). The Purchase Price shall be payable and adjusted as follows: 3 (a) The Deposit of one hundred fifty thousand dollars ($150,000.00) made in connection with the agreement between Pride Cleaners, Inc. and USDC Kansas City, Inc. for the purchase of the Kansas City Assets shall be applied as the Deposit under this Agreement (the “Deposit”); and (b) On the Closing Date, (i) Purchaser shall pay an amount equal to the Purchase Price less the Deposit by wire transfer of immediately available funds to an account designated by Seller within one business day of the Closing Date; and (ii) Purchaser and Seller shall direct the Escrow Agent to deliver the Deposit to Seller. (c) Store Value shall be defined by Store locations on Schedule 2.1(c) and shall be the Purchase Price the Purchaser will pay for such Stores. (d) Adjustments to Purchase Price shall be as follows: (i)Store
